Citation Nr: 1540847	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an increased rating for status post right knee anterior cruciate ligament (ACL) reconstruction and history of meniscectomy, currently evaluated as 10 percent disabling prior to June 7, 2010, and as 30 percent disabling since June 7, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (hereinafter Agency of Original Jurisdiction (AOJ)). 

This matter was previously before the Board in July 2009.  At that time, a remand was ordered to provide the Veteran with a Statement of the Case (SOC).  In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a video-conference hearing.  The Veteran's claim was thereafter remanded in May 2010.  In an April 2011 rating decision, the AOJ increased the Veteran's disability rating for his service-connected right knee disability from 10 percent to 30 percent effective from June 7, 2010. 

In August 2011 and January 2014, the Board again remanded the Veteran's claim for additional development.  In August 2014, following that development, the AOJ issued a Supplemental SOC (SSOC) continuing the denial of the Veteran's claim.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board regrets any further delay in adjudicating this claim, but finds that an addendum opinion is necessary.  

Historically, the Veteran underwent several surgical procedures in service for right knee ACL rupture.  A December 1994 surgical report diagnosis reflects that resection of lateral meniscus tear was performed.  In the most recent VA examination report dated May 2014, the examiner checked no to whether the Veteran had a meniscal condition or surgical procedures for a meniscal condition.  This finding is factually incorrect.  The Board has rephrased the issue on the title page to reflect a prior meniscectomy.

At this time, the Board returns this examination report to the examiner for an addendum opinion as to whether, during the appeal period, the Veteran has manifested symptomatic removal of semi-lunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2014.

2.  Thereafter, return the claims folder to the May 2014 VA examiner for an addendum opinion.  If the examiner is unavailable, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.

The examiner should be instructed that, during service in December 1994, the Veteran underwent resection of right lateral meniscus tear.  The examiner is requested to provide opinion as to whether, at any time since March 2006, the Veteran's right knee disability has been manifested by symptomatic removal of semi-lunar cartilage.  The examiner should specifically identify whether the Veteran has manifested any meniscal symptoms such as pain, dislocation, tear, joint "locking," and/or effusion.

3.  Thereafter, readjudicate the claim of entitlement to an increased rating for status post right knee ACL reconstruction and history of meniscectomy, currently evaluated as 10 percent disabling prior to June 7, 2010, and as 30 percent disabling since June 7, 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

